DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 12-14 of Remarks, filed 7/1/22, with respect to claims 1, 3-5, 7-18, 21-23, and 25 have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 7-18, 21-23, and 25 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-5, 7-18, 21-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be represented by Yamaguchi (US 2009/0038671).
However, while Yamaguchi discloses many of the claimed features, the reference does not teach nor render obvious the claimed feature in which a conductive interconnect comprises a first end and a second end aligned on a first axis, the first concave surface is configured to directly and physically contact a first edge of the first solar cell and the second concave surface is configured to directly and physically contact a second edge of the second solar cell because nothing in Yamaguchi suggests the concave surfaces are directly and physically contacting the edges of the solar cells and could be hovering over the edges of the solar cells. 
Therefore, the claims were found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721